               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                    Case No. 20-CR-126-JPS-JPS
 v.

 JEROME SIMS,
                                                                  ORDER
                       Defendant.


        On November 17, 2020, the parties filed a plea agreement, indicating

that Defendant had agreed to plead guilty to Count One of a Two-Count

Indictment. (Docket #20). The parties appeared via video conference before

Magistrate Judge Stephen Dries on December 9, 2020 to conduct a plea

colloquy pursuant to Federal Rule of Criminal Procedure 11. (Docket #21).

Defendant entered a plea of guilty as to Count One charged in the

Indictment. (Id.) After cautioning and examining Defendant under oath

concerning each of the subjects mentioned in Rule 11, Magistrate Judge

Dries determined that the guilty plea was knowing and voluntary, and that

the offense charged was supported by an independent factual basis

containing each of the essential elements of the offense. (Docket #21 and

#22).

        Thereafter,   Magistrate    Judge   Dries   filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #22). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure



  Case 2:20-cr-00126-JPS Filed 02/09/21 Page 1 of 2 Document 23
59(b) or 72(b) if applicable, the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection. The Court has

considered Magistrate Judge Dries’ recommendation and, having received

no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Stephen Dries’ report and

recommendation (Docket #22) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 9th day of February, 2021.

                                       BY THE COURT:



                                       ____________________________________
                                       J. P. Stadtmueller
                                       U.S. District Judge




                            Page 2 of 2
  Case 2:20-cr-00126-JPS Filed 02/09/21 Page 2 of 2 Document 23
